Name: Regulation (EU) NoÃ 1021/2013 of the European Parliament and of the Council of 9Ã October 2013 amending Directives 1999/4/EC and 2000/36/EC of the European Parliament and of the Council and Council Directives 2001/111/EC, 2001/113/EC and 2001/114/EC as regards the powers to be conferred on the Commission Text with EEA relevance
 Type: Regulation
 Subject Matter: technology and technical regulations;  EU institutions and European civil service;  political framework;  executive power and public service
 Date Published: nan

 29.10.2013 EN Official Journal of the European Union L 287/1 REGULATION (EU) No 1021/2013 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 9 October 2013 amending Directives 1999/4/EC and 2000/36/EC of the European Parliament and of the Council and Council Directives 2001/111/EC, 2001/113/EC and 2001/114/EC as regards the powers to be conferred on the Commission (Text with EEA relevance) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 43(2) and 114(1) thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Having regard to the opinion of the European Economic and Social Committee (1), Acting in accordance with the ordinary legislative procedure (2), Whereas: (1) Directive 1999/4/EC of the European Parliament and of the Council of 22 February 1999 relating to coffee extracts and chicory extracts (3), Directive 2000/36/EC of the European Parliament and of the Council of 23 June 2000 relating to cocoa and chocolate products intended for human consumption (4), Council Directive 2001/111/EC of 20 December 2001 relating to certain sugars intended for human consumption (5), Council Directive 2001/113/EC of 20 December 2001 relating to fruit jams, jellies and marmalades and sweetened chestnut purÃ ©e intended for human consumption (6) and Council Directive 2001/114/EC of 20 December 2001 relating to certain partly or wholly dehydrated preserved milk for human consumption (7) confer powers on the Commission in order to implement some of the provisions of those Directives. Those powers have been exercised in accordance with the procedures laid down in Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (8). It is appropriate, following the entry into force of the Treaty of Lisbon, to align that conferral of powers to Article 290 of the Treaty on the Functioning of the European Union (TFEU). (2) In particular, Directives 2000/36/EC, 2001/111/EC, 2001/113/EC and 2001/114/EC confer powers on the Commission to adopt measures necessary for the implementation of those Directives relating to adaptation to technical progress. Such measures are currently subject to the regulatory procedure with scrutiny in the case of Directive 2000/36/EC, and to the regulatory procedure in the case of Directives 2001/111/EC, 2001/113/EC and 2001/114/EC. It is appropriate, following the entry into force of the Treaty of Lisbon, to align that conferral of powers to Article 290 TFEU and the scope of those powers should be reviewed. (3) The Annexes to Directives 2000/36/EC, 2001/111/EC and 2001/113/EC contain technical elements which might have to be adapted or updated in order to take account of developments in relevant international standards. However, Directives 2000/36/EC and 2001/111/EC do not confer on the Commission appropriate powers to promptly amend the Annexes thereto in order to take account of such developments. Therefore, in order to ensure the consistent implementation of Directives 2000/36/EC and 2001/111/EC, additional powers to amend Sections C and D of Annex I to Directive 2000/36/EC and Part B of the Annex to Directive 2001/111/EC should be delegated to the Commission to take account of developments in relevant international standards. Furthermore, Directive 2001/113/EC confers on the Commission powers to bring that Directive into line with developments in relevant international standards in accordance with the regulatory procedure. It is appropriate, following the entry into force of the Treaty of Lisbon, to align that conferral of powers to Article 290 TFEU and the scope of those powers should be reviewed. (4) Therefore, in order to take account of technical progress and developments in relevant international standards, the power to adopt acts in accordance with Article 290 TFEU should be delegated to the Commission in respect of the following: amending Sections C and D of Annex I to Directive 2000/36/EC; amending Part B of the Annex to Directive 2001/111/EC; and amending Annex II and Part B of Annex III to Directive 2001/113/EC. It is of particular importance that the Commission carry out appropriate consultations during its preparatory work, including at expert level. The Commission, when preparing and drawing up delegated acts, should ensure a simultaneous, timely and appropriate transmission of relevant documents to the European Parliament and to the Council. (5) Following the adoption of Regulation (EC) No 178/2002 of the European Parliament and of the Council of 28 January 2002 laying down the general principles and requirements of food law, establishing the European Food Safety Authority and laying down procedures in matters of food safety (9), which applies to all stages of production, processing and distribution of food and feed at Union and national level, general Union provisions on foodstuffs apply directly to the products covered by Directives 1999/4/EC, 2000/36/EC, 2001/111/EC, 2001/113/EC and 2001/114/EC. It is therefore no longer necessary for the Commission to have the powers to align the provisions of those Directives to the general Union provisions on foodstuffs. The provisions conferring such powers should therefore be deleted. (6) This Regulation is limited to aligning the existing conferral of powers on the Commission under Directives 1999/4/EC, 2000/36/EC, 2001/111/EC, 2001/113/EC and 2001/114/EC to Article 290 TFEU and, where appropriate, to reviewing the scope of those powers. Since it remains the case that the objectives of those Directives cannot be sufficiently achieved by the Member States and can therefore be better achieved at Union level, the Union may adopt measures, in accordance with the principle of subsidiarity as set out in Article 5 of the Treaty on European Union. In accordance with the principle of proportionality, as set out in that Article, this Regulation does not go beyond what is necessary in order to achieve its objectives. (7) Directives 1999/4/EC, 2000/36/EC, 2001/111/EC, 2001/113/EC and 2001/114/EC should therefore be amended accordingly. (8) Since the amendments made to Directives 1999/4/EC, 2000/36/EC, 2001/111/EC, 2001/113/EC and 2001/114/EC concern Commission powers only, they do not need to be transposed by the Member States, HAVE ADOPTED THIS REGULATION: Article 1 Amendments to Directive 1999/4/EC Articles 4 and 5 of Directive 1999/4/EC are deleted. Article 2 Amendments to Directive 2000/36/EC Directive 2000/36/EC is hereby amended as follows: (1) Article 5 is replaced by the following: Article 5 For the purposes of taking into account technical progress and developments in relevant international standards, the Commission shall be empowered to adopt delegated acts in accordance with Article 6 to amend Sections C and D of Annex I.; (2) Article 6 is replaced by the following: Article 6 1. The power to adopt delegated acts is conferred on the Commission subject to the conditions laid down in this Article. 2. The power to adopt delegated acts referred to in Article 5 shall be conferred on the Commission for a period of five years from 18 November 2013. The Commission shall draw up a report in respect of the delegation of power not later than nine months before the end of the five-year period. The delegation of power shall be tacitly extended for periods of an identical duration, unless the European Parliament or the Council opposes such extension not later than three months before the end of each period. 3. The delegation of power referred to in Article 5 may be revoked at any time by the European Parliament or by the Council. A decision to revoke shall put an end to the delegation of the power specified in that decision. It shall take effect the day following the publication of the decision in the Official Journal of the European Union or at a later date specified therein. It shall not affect the validity of any delegated acts already in force. 4. As soon as it adopts a delegated act, the Commission shall notify it simultaneously to the European Parliament and to the Council. 5. A delegated act adopted pursuant to Article 5 shall enter into force only if no objection has been expressed either by the European Parliament or the Council within a period of two months from the date of notification of that act to the European Parliament and the Council or if, before the expiry of that period, the European Parliament and the Council have both informed the Commission that they will not object. That period shall be extended by two months at the initiative of the European Parliament or of the Council.. Article 3 Amendments to Directive 2001/111/EC Directive 2001/111/EC is hereby amended as follows: (1) Article 4 is replaced by the following: Article 4 For the purposes of taking into account technical progress and developments in relevant international standards, the Commission shall be empowered to adopt delegated acts in accordance with Article 5 to amend Part B of the Annex.; (2) Article 5 is replaced by the following: Article 5 1. The power to adopt delegated acts is conferred on the Commission subject to the conditions laid down in this Article. 2. The power to adopt delegated acts referred to in Article 4 shall be conferred on the Commission for a period of five years from 18 November 2013. The Commission shall draw up a report in respect of the delegation of power not later than nine months before the end of the five-year period. The delegation of power shall be tacitly extended for periods of an identical duration, unless the European Parliament or the Council opposes such extension not later than three months before the end of each period. 3. The delegation of power referred to in Article 4 may be revoked at any time by the European Parliament or by the Council. A decision to revoke shall put an end to the delegation of the power specified in that decision. It shall take effect the day following the publication of the decision in the Official Journal of the European Union or at a later date specified therein. It shall not affect the validity of any delegated acts already in force. 4. As soon as it adopts a delegated act, the Commission shall notify it simultaneously to the European Parliament and to the Council. 5. A delegated act adopted pursuant to Article 4 shall enter into force only if no objection has been expressed either by the European Parliament or the Council within a period of two months from the date of notification of that act to the European Parliament and the Council or if, before the expiry of that period, the European Parliament and the Council have both informed the Commission that they will not object. That period shall be extended by two months at the initiative of the European Parliament or of the Council.. Article 4 Amendments to Directive 2001/113/EC Directive 2001/113/EC is hereby amended as follows: (1) Article 5 is replaced by the following: Article 5 For the purposes of taking into account technical progress and developments in relevant international standards, the Commission shall be empowered to adopt delegated acts in accordance with Article 6 to amend Annex II and Part B of Annex III.; (2) Article 6 is replaced by the following: Article 6 1. The power to adopt delegated acts is conferred on the Commission subject to the conditions laid down in this Article. 2. The power to adopt delegated acts referred to in Article 5 shall be conferred on the Commission for a period of five years from 18 November 2013. The Commission shall draw up a report in respect of the delegation of power not later than nine months before the end of the five-year period. The delegation of power shall be tacitly extended for periods of an identical duration, unless the European Parliament or the Council opposes such extension not later than three months before the end of each period. 3. The delegation of power referred to in Article 5 may be revoked at any time by the European Parliament or by the Council. A decision to revoke shall put an end to the delegation of the power specified in that decision. It shall take effect the day following the publication of the decision in the Official Journal of the European Union or at a later date specified therein. It shall not affect the validity of any delegated acts already in force. 4. As soon as it adopts a delegated act, the Commission shall notify it simultaneously to the European Parliament and to the Council. 5. A delegated act adopted pursuant to Article 5 shall enter into force only if no objection has been expressed either by the European Parliament or the Council within a period of two months from the date of notification of that act to the European Parliament and the Council or if before the expiry of that period, the European Parliament and the Council have both informed the Commission that they will not object. That period shall be extended by two months at the initiative of the European Parliament or of the Council.. Article 5 Amendments to Directive 2001/114/EC Articles 5 and 6 of Directive 2001/114/EC are deleted. Article 6 Entry into force This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 9 October 2013. For the European Parliament The President M. SCHULZ For the Council The President V. LEÃ KEVIÃ IUS (1) OJ C 229, 31.7.2012, p. 143. (2) Position of the European Parliament of 11 September 2013 (not yet published in the Official Journal) and decision of the Council of 26 September 2013. (3) OJ L 66, 13.3.1999, p. 26. (4) OJ L 197, 3.8.2000, p. 19. (5) OJ L 10, 12.1.2002, p. 53. (6) OJ L 10, 12.1.2002, p. 67. (7) OJ L 15, 17.1.2002, p. 19. (8) OJ L 184, 17.7.1999, p. 23. (9) OJ L 31, 1.2.2002, p. 1.